                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

LEE JOHNSON                                                                          PLAINTIFF

VS.                                                            CASE NO. 1:17-CV-27-SA-DAS

CITY OF ABERDEEN, MISSISSIPPI                                                     DEFENDANT

                    AGREED ORDER OF DISMISSAL WITH PREJUDICE

       Upon motion of the parties, the Court is advised that the insurer for the City of Aberdeen,

Mississippi, and Plaintiff Lee Johnson have compromised and settled this case and, for that

reason, any and all claims by or on behalf of Lee Johnson in this action against Defendant, City

of Aberdeen, Mississippi, are hereby dismissed with prejudice with each party to bear their own

attorneys’ fees and costs.

       SO ORDERED, this the 15th day of October, 2018.



                                                    /s/Sharion Aycock
                                                    UNITED STATES DISTRICT JUDGE

The Following Agree to Entry
of the Above and Foregoing Order:

s/Christopher W. Espy
Attorney for Plaintiff

s/Berkley N. Huskison
Attorney for Defendant
